                          UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


TERREBONNE PARISH BRANCH NAACP,
ET AL.                                                               CIVIL ACTION


VERSUS                                                               14-69-SDD-EWD


PIYUSH (“BOBBY”) JINDAL, the GOVERNOR
of the STATE OF LOUISIANA, in his official
capacity, ET AL.

                                        RULING

         This matter is before the Court on the Motion for Reconsideration filed by the

Defendant Attorney General (“Defendant”).1 Defendant seeks relief under Rule 60(b) of

the Federal Rules of Civil Procedure from the Court’s previous Ruling of August 17, 2017.2

Plaintiffs have filed an Opposition to this motion.3 For the reasons set forth below, the

motion shall be denied.

I.       BACKGROUND

         The Honorable James J. Brady presided over an eight-day bench trial from March

13-20 and April 26-28, 2017.4 The Court heard from 27 witnesses, and over 350 exhibits

were admitted into evidence.5 Following the bench trial, the Court issued a ninety-one

page Ruling wherein it held that at-large voting for the 32nd JDC deprives black voters of

the equal opportunity to elect candidates of their choice in violation of Section 2 of the


1
  Rec. Doc. No. 344.
2
  Rec. Doc. No. 289.
3
  Rec. Doc. No. 363.
4
  Rec. Doc. No. 289.
5
  Id.
48243 
                                                                                Page 1 of 5 
                                                                                            
 
Voting Rights Act and in violation of the United States Constitution.1 The Court had

previously bifurcated the issues of liability and remedy.

         Subsequent to this Ruling, Defendants moved to stay the case pending an appeal

to the Fifth Circuit.2 The Court denied the Motion to Stay, rejecting the Defendants’

argument that the Court’s Ruling had the “practical effect” of an injunction warranting a

stay under Rule 62(c) of the Federal Rules of Civil Procedure.3 Thus, the Parties began

briefing the remedy issue for the Court.

         Sadly, on December 9, 2017, the Honorable James J. Brady passed away. This

case was reassigned to the undersigned on January 5, 2018.4 On February 21, 2018,

the Court held a Status Conference to discuss the posture of the case, and the Court

ordered the Parties to submit briefs on the efficacy of a remedy by June 28, 2018.5 The

Court also advised that, if no Bill was passed during the 2018 regular Legislative Session,

the Court would hold another Status Conference.6 No such action was taken by the

Legislature; thus, the Parties filed the briefs ordered by the Court.

         On July 9, 2018, nearly a year after the Court’s Ruling, Defendant filed this Motion

for Reconsideration pursuant to Rule 60(b)(6) based on the United States Supreme

Court’s recent decision in Abbott v. Perez.7 Defendant seeks relief under Rule 60(b)(6),

any other reason that justifies relief, arguing that Abbott is “new, applicable, and



1
  Id.
2
  Rec. Doc. No. 311.
3
  Rec. Doc. No. 320. (The Court reminded the Parties that the Ruling “strictly dealt with the issue of liability
and did not order any party or other entity … to take any immediate remedial action.”).
4
  Rec. Doc. No. 326.
5
  Rec. Doc. No. 332.
6
  Id. The Parties represented to the Court at this Status Conference that they all believed the Legislature
might take action pursuant to the Court’s Ruling and moot the remedy phase of this matter.
7
  138 S.Ct. 2305 (2018).
48243 
                                                                                                    Page 2 of 5 
                                                                                                                
 
controlling authority that was released after this Court issued its Ruling,” thus, “it creates

an extraordinary circumstance justifying relief from the judgment of the Ruling[.]” Plaintiffs

oppose this motion arguing that Defendant misinterprets Abbott, and Abbott does not

constitute a change in the intervening law applicable to this case, nor does it warrant

reconsideration of the Court’s previous Ruling.1

II.       RELIEF FROM JUDGMENT UNDER RULE 60(b)

          Rule 60(b) of the Federal Rules of Civil Procedure permits a court to relieve a party

from a final judgment, order, or proceeding for the following reasons: “(1) mistake,

inadvertence, surprise, or excusable neglect; (2) newly discovered evidence that, with

reasonable diligence, could not have been discovered in time to move for a new trial

under Rule 59(b); (3) fraud (whether previously called intrinsic or extrinsic),

misrepresentation, or misconduct by an opposing party; (4) the judgment is void; (5) the

judgment has been satisfied, released or discharged; it is based on an earlier judgment

that has been reversed or vacated; or applying it prospectively is no longer equitable; or

(6) any other reason that justifies relief.”

          “Several factors shape the framework of the court's consideration of a 60(b)

motion: ‘(1) That final judgments should not lightly be disturbed; (2) that the Rule 60(b)

motion is not to be used as a substitute for appeal; (3) that the rule should be liberally

construed in order to do substantial justice; (4) whether the motion was made within a

reasonable time; (5) whether—if the judgment was a default or a dismissal in which there

was no consideration of the merits—the interest in deciding cases on the merits




1
    See Rec. Doc. No. 363.
48243 
                                                                                     Page 3 of 5 
                                                                                                 
 
outweighs, in the particular case, the interest in the finality of judgments, and there is

merit in the movant's claim or defense; (6) whether there are any intervening equities that

would make it inequitable to grant relief; and (7) any other factors relevant to the justice

of the judgment under attack.’”1

         The Court has carefully considered both Judge Brady’s previous Ruling and the

Supreme Court’s decision in Abbott, and the Court finds that reconsideration is

unwarranted. Defendant Caldwell particularly focuses on Judge Brady’s alleged heavy

reliance on Louisiana’s long history of using certain electoral systems to dilute the black

vote.2 However, the Ruling is clear that Plaintiffs met the three Gingles preconditions

and, further, the history of voting discrimination in the state or jurisdiction being

challenged was but one of several factors to consider the “totality of the circumstances”

for purposes of determining vote dilution.3           The record is replete with numerous other

bases that informed the Court’s determination of discriminatory motive in this case.

Further the Court’s analysis was appropriate under Village of Arlington Heights v.

Metropolitan Housing Dev. Corp.,4 which was not overruled by Abbott but in fact quoted

throughout.




1
  Edward H. Bohlin Co., Inc. v. Banning Co., Inc., 6 F.3d 350, 356 (5th Cir. 1993)(quoting Seven Elves v.
Eskenazi, 635 F.2d 396, 402 (5th Cir.1981)); see also Crutcher v. Aetna Life Ins. Co., 746 F.2d 1076, 1082
(5th Cir.1984).
2
  Rec. Doc. No. 344-1 at 2, quoting Rec. Doc. No. 289 at 52.
3
  Rec. Doc. No. 289 at 51.
4
  429 U.S. 252 (1977).
48243 
                                                                                              Page 4 of 5 
                                                                                                          
 
          Accordingly, the Motion for Reconsideration filed by the Defendant Attorney

General is DENIED.1        This matter shall proceed to the remedy phase as set forth

previously by the Court.

          IT IS SO ORDERED.

          Baton Rouge, Louisiana the 5th day of November, 2018.



                                          S
                                          ________________________________
                                          SHELLY D. DICK
                                          CHIEF DISTRICT JUDGE
                                          MIDDLE DISTRICT OF LOUISIANA




1
    Rec. Doc. No. 344.
48243 
                                                                            Page 5 of 5 
                                                                                        
 
